DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election with traverse of group I, as well as the species LDK378 and inflammatory response syndrome, more specifically gram negative sepsis, in the reply filed on 4/9/19 is acknowledged.
Claims 7, 8, 11, 15-18, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/9/19.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/21 has been entered.
It is noted that the long list of recited species in claim 1 has not been thoroughly searched or examined.  The search returned a very large list of results and the examiner has applied some of the relevant art to demonstrate the claim breadth. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 13, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claims are directed to delivery of any one of the instantly recited compounds or “a pharmaceutically acceptable salt” of any of them.  The specification does not adequately describe the structure required for the agent to function as a pharmaceutically acceptable salt of any one of the compounds.  The specification does not utilize this terminology at all and it is only recited in the claims.  The specification does not support the claims.
	The specification does not describe any salts that are pharmaceutically acceptable replacements of any of the recite compounds and therefore does not describe even a single alternative species to represent the claimed genus.  Without further description of 
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being 
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for pharmaceutically acceptable salts of the instant compounds.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  
Additionally, although claims 11 and 15 are withdrawn, it is noted that the specification does not adequately describe the specific relationship required for SIRS to be “associated” in any manner to an infectious or viral disease, as recited in claims 11 and 15, respectively.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Haudenschild et al. (US 2017/0304315 A1).
Haudenschild et al. teach a method of treating systemic inflammatory response syndrome (SIRS) via administration of an inhibitor of BRD4, wherein the inhibitor can be a small organic compound, more specifically JQ1 [0007].
Therefore, Haudenschild et al. teach a method of treating SIRS via administration of a compound that meets the limitation of being an ALK inhibitor because JQ1 is recited in claim 1.  Haudenchild is not required to teach that the agent is an inhibitor of ALK, but rather is required to teach an agent that meets the limitation.  Any method of delivering any of the instantly recited agents to treat SIRS would anticipate the claims. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Silverman et al. (US 2015/0197525 A1).
Silverman et al. teach a method of treating a disease in a subject in need therefore, wherein the disease is beneficially treated with ruxolitinib, wherein the disease is SIRS [0101].  Silverman et al. teach administration to the subject of an effective amount of the compound.
Silverman et al. is not required to teach that the agent is an inhibitor of ALK, but rather is required to teach an agent that meets the limitation.  Any method of delivering any of the instantly recited agents to treat SIRS would anticipate the claims. 

Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatcher et al. (US 2018/0258040 A1), in view of Ono et al. (Lung Cancer, 99, 2016, 151-154).
Hatcher et al. teach a method of delivering an agent which modulates the activity of ALK, a pharmaceutical composition comprising the compound, and a method of treating or preventing a disease in which ALK plays a role (abstract).
The instant claims that the ALK inhibitor is effective to reduce STING activity and thereby reduce inflammation, which is a limitation that would necessarily be met by the specific species of inhibitors recited in claim 1 if the claim is enabled.
Hatcher et al. teach that LDK378 is an ALK targeted therapy [0380].  Hatcher et al. teach treatment methods of treating a cancer that has been treated with LDK378 and displays a relapse.  LDK378 is a recited species of ALK inhibitor and is therefore effective to reduce STING activity and thereby reduce inflammation.
Hatcher et al. teach that [0398] examples of disorders where treatment to support epithelial cell survival would be effective include gram negative sepsis and inflammatory conditions.
Although Hatcher et al. does not teach a method of treating SIRS, instant claim 13 recites that the SIRS is gram negative sepsis, which is a condition taught by Hatcher 
Hatcher et al. teach that [0394] another aspect of the application provides compounds that are useful for the treatment or prevention of any disease or disorder associated with abnormal angiogenesis or abnormal over-production of pro-angiogenic VEGF isoforms. Such diseases and disorders include, for example, inflammatory disorders.
Hatcher et al. teach that LDK378 is an ALK targeted therapy [0380].  Hatcher et al. teach treatment methods of treating a cancer that has been treated with LDK378 and displays a relapse.
The language of the preamble of claim 1 that requires reducing an IFN response in a patient having an inflammatory disease is an intended outcome rather than a method step.  The method step is administration of an ALK inhibitor to a patient having an inflammatory disease.  Any of the instantly recited inhibitors would necessarily meet the limitation of being an agent effective to reduce IFN. 
Hatcher teaches that in general, a compound of the application will be administered in therapeutically effective amounts via any of the usual and acceptable modes known in the art, either singly or in combination with one or more therapeutic agents. A therapeutically effective amount may vary widely depending on the severity of the disease, the age and relative health of the subject, the potency of the compound used and other factors. Therapeutic amounts or doses will also vary depending on route of administration, as well as the possibility of co-usage with other agents [0424].

Ono et al. teach that Ceritinib is an orally active, small-molecule, ATP-competitive, second-generation ALK tyrosine kinase inhibitor, which received US Food and Drug Administration (FDA) approval for the treatment of patients with ALK-positive metastatic NSCLC who show progression on or are intolerant to crizotinib treatment. The overall response rates (ORR) to ceritinib therapy in patients who had previously received crizotinib in a Japanese phase I and Global phase I study were 54% and 56%, respectively. The activity of ceritinib in patients whose tumors had progressed during crizotinib treatment may be independent of the underlying mechanism of acquired resistance. Furthermore, sequential treatment with crizotinib and ceritinib yielded incremental survival outcome benefits (page 153).
Therefore, it was known in the art to deliver LDK378 (ceritinib) to treat sepsis, which is a species of SIRS.  It was known to deliver the agent before or after an 
	
Response to Arguments
Applicant argues that Hatcher sets forth a list of hundreds of possible conditions that do not have a reasonable expectation of success.  Contrary to applicant’s argument, the instant claims are directed to treatment of any possible SIRS, which includes any sepsis.  
Hatcher et al. teach that [0398] examples of disorders where treatment to support epithelial cell survival would be effective include gram negative sepsis and inflammatory conditions.
Although Hatcher et al. does not teach a method of treating SIRS, instant claim 13 recites that the SIRS is gram negative sepsis, which is a condition taught by Hatcher et al.  Therefore, the gram negative sepsis taught by Hatcher et al. meets the limitation of SIRS.
Hatcher teaches that the inhibitor of ALK can be used to treat inflammatory conditions such as inflammatory myofibroblastic tumors [0003], inflammatory disorders [0394], chronic and allergic inflammation, inflammation, inflammatory bowel disease, or inflammatory conditions [0398]. Treatment of an inflammatory disease would be expected to reduce a type I interferon response because the inflammatory disease has been treated/inhibited and therefore the response would be inhibited.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635